Citation Nr: 1401831	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for Type II diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 through September 1965, from August 1966 through August 1968, and from May 1977 through May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's Virtual VA records were reviewed and considered in preparing this decision and remand.

In his May 2012 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  The Veteran's Board hearing was scheduled for November 2012.  However, in an October 2012 letter, Veteran's counsel indicated that the Veteran wished to withdraw his request for a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In a May 2012 statement, the Veteran indicated that he was seeking service connection for bilateral upper and lower extremity neuropathy and a right eye injury have been raised by the record, as have increased rating claims for hypertension and history of Bell's palsy.  As these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to a disability rating in excess of 20 percent for Type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on the Veteran's service-connected disabilities is warranted. 

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities are PTSD, rated as 70 percent disabling, Type II diabetes mellitus, rated as 20 percent disabling, and hemorrhoids, history of Bell's Palsy, and hypertension, each assigned a noncompensable rating.  Thus, during the appellant period, the Veteran has been unemployed, and meets the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a). 

After reviewing the evidence, the Board finds that entitlement to a TDIU is warranted.  The evidence shows that the Veteran obtained a 12th grade education and that he retired from his last position in 2004.  He has competently and credibly reported being been unable to work since that time due to his service-connected disabilities.  He indicated he was previously employed in prisons and juvenile facilities, and that his physical disabilities now prevent him from continuing in his usual line of work.  A May 2009 letter from the Veteran's VA primary care physician referenced this work history, and explained that he lacked the ability to participate in necessary self-defense measures that would ensure his ability to work safely in his former field.  In a February 2010 VA general medical examiner stated that he should not be considered unemployable based on diabetes or hypertension.  However, he went on to state that those conditions "can affect a heavy-duty job."  During a VA PTSD examination that same month, the examiner stated that there was no "objective evidence of functional impairment occupationally based on PTSD alone."  However, the examiner did indicate that the Veteran displayed PTSD symptoms that decreased work efficiency and ability to perform occupational tasks during periods of significant stress, and appeared to base the statement that there was no objective evidence of occupational functional impairment from PTSD only on the fact that the Veteran had not worked since 2004.  In January 2013, a professional counselor and disability analyst reviewed the Veteran's claims file and medical history and opined that it was highly likely that the Veteran was totally disabled from all types of work due to the combination of his service-connected disabilities, including his hypertension, Bell's palsy, and PTSD.

The Board finds the private 2013 opinion on employability most probative, as it was based both on a review of the Veteran's claims file and on a consideration of the effects of the totality of the Veteran's service-connected disabilities on his inability to work.  Hence, the Board finds that entitlement to a TDIU is warranted.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.


REMAND

In a July 2011 rating decision, the RO increased the rating for the Veteran's Type II diabetes mellitus to 20 percent.  In a VA Form 9 dated May 2012, the Veteran listed various conditions in the section of the form indicating the issues being appealed, including diabetes.  The Board accepts the Veteran's May 2012 correspondence as a notice of disagreement with the July 2011 rating decision with respect to the issue of entitlement to an increased rating for Type II diabetes mellitus, as one had not previously been filed.  See 38 C.F.R. § 20.201 (2013).  However, the RO has not yet issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a SOC addressing the claim of entitlement to a rating in excess of 20 percent for his Type II diabetes mellitus.  Advise him and his attorney of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


